Citation Nr: 9928709	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-28 017	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from December 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in December 1998, 
when it was remanded for clarification of representation.  
The requested procedural development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran died in May 1995, at age 81.  The immediate 
cause of the veteran's death was carcinoma of the pancreas.  
Hypertension was the only other significant condition 
contributing to death.  

3.  There is no evidence of an etiologic connection between 
the fatal disabilities and any disease or injury in service.  

4.  There is no evidence of an etiologic connection between 
the disabilities for which service connection had been 
granted, generalized anxiety disorder, positional vertigo due 
to labyrinthine disorder, with history of anoxia, and 
bilateral defective hearing, and the fatal carcinoma of the 
pancreas and hypertension.

5.  There is no evidence that the service-connected 
disabilities weakened the veteran or other wise reduced his 
ability to resist the fatal disorders.  


CONCLUSION OF LAW

A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate shows the veteran died in May 1995, at 
age 81.  The cause of the veteran's death was carcinoma of 
the pancreas.  "Other significant conditions contributing to 
death..." were listed as hypertension.  There was no autopsy.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991).  

The relationship between a disability and a previous disease 
or injury in service raises a medical question of etiology 
which requires evidence of a connection from a trained 
medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In this case, the appellant does not contend nor does the 
evidence show that there is any etiologic relationship 
between the fatal disabilities and any disease or injury in 
service.  

Service connection for the cause of the veteran's death also 
may be granted if the evidence shows that disability incurred 
in or aggravated by service contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).  

At the time of the veteran's death, service-connection had 
been established for a generalized anxiety disorder, rated as 
30 percent disabling; positional vertigo due to labyrinthine 
disorder, with history of anoxia, rated as 30 percent 
disabling; and defective hearing, bilateral, rated as 20 
percent disabling.  The combined service connection 
disability rating was 60 percent.  

The appellant contends that the veteran's service-connected 
disabilities, particularly his psychiatric disability, 
weakened him to such an extent that he could not resist the 
fatal illness.  The interaction between various medical 
conditions presents medical questions which require evidence 
from a trained medical professional.  See Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In this case, no physician or 
other medical professional has linked the fatal disorders to 
the service-connected disabilities, in any way.  That is:  
(1) there is no competent evidence that a service-connected 
disability caused either fatal disorder; (2) there is no 
competent evidence that a service connected disability 
weakened the veteran or otherwise prevented him from 
resisting the fatal disorders.  Because there is no evidence 
of a connection from a competent source, the claim is not 
well grounded and must be denied.  

The statement of the case and the supplemental statement of 
the case notified the appellant of the lack of evidence to 
support her claim.  The Board's December 1998 Remand 
specifically told the appellant that a well grounded claim 
required evidence of a connection from a physician or other 
trained medical professional.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  
VA has completed its duty under 38 U.S.C.A. § 5103 (West 
1991).  

All pertinent hospital and other medical records were 
obtained and incorporated in the claims folder.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

